10/24/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs October 2, 2018

           STATE OF TENNESSEE v. LINDA ANNE DUNAVANT

                  Appeal from the Circuit Court for Tipton County
                      No. 8718     Joe H. Walker, III, Judge
                     ___________________________________

                           No. W2018-00068-CCA-R3-CD
                       ___________________________________


The Defendant, Linda Anne Dunavant, was convicted of aggravated assault and filing a
false police report and sentenced, respectively, to terms of three years and two years, to
be served concurrently. On appeal, she argues that the evidence was insufficient to
sustain the conviction for aggravated assault, and that the court erred in sentencing.
Following our review, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and NORMA MCGEE OGLE, J., joined.

Matthew C. Edwards (on appeal), Bolivar, Tennessee, and Bo Burk, District Public
Defender; and Melissa Downing (at trial), Assistant Public Defender, for the appellant,
Linda Anne Dunavant.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; D. Michael Dunavant, District Attorney General; and James Walter
Freeland, Jr., Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

                                        FACTS

       The Defendant was convicted of aggravated assault, based upon admitting to
Covington police officers that she had squirted lighter fluid, apparently mixed with Kool-
Aid, on her sometimes boyfriend, which she then ignited, and for falsely claiming that the
victim had beaten her as well as squirted her with the lighter fluid/Kool-Aid mixture and
ignited it.

       Covington Police Officer Colton Hutcheson testified that on August 2, 2014,
officers had responded to a domestic assault call from the Defendant’s residence. She
told responding officers that the victim had beaten and strangled her and sprayed her with
a lighter fluid/Kool Aid mixture, which he then ignited. Although officers observed
injuries to the Defendant’s body, consistent with her having been beaten, they did not see
or smell lighter fluid. However, what appeared to be Kool-Aid was spilled around the
kitchen. Officers spoke with the Defendant the following morning, and she said the
victim had returned to her house and hit her. Officers observed that the Defendant had a
new black eye. Later, officers located the victim asleep at the Defendant’s residence. He
denied all of the Defendant’s claims that he had struck her or tried to ignite her.

       Covington Police Detective Rodney McCurry and Deputy Chief of Police Allen
Wilson testified that on April 1 and April 28, 2016, they interviewed the Defendant about
unrelated matters. She admitted to them that she had earlier lied about the victim trying
to burn her. She continued that just the opposite was true; she had tried to burn the
victim using lighter fluid. She said that she had sprayed it on the victim’s chest area. She
said her reason for doing so was that she wanted him to leave her house.

                                        ANALYSIS

       We will review the issues presented on appeal by the Defendant.

                               I. Sufficiency of the Evidence

        When the sufficiency of the evidence is challenged, the relevant question of the
reviewing court is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also
Tenn. R. App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or
jury shall be set aside if the evidence is insufficient to support the findings by the trier of
fact of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92
(Tenn. 1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). All
questions involving the credibility of witnesses, the weight and value to be given the
evidence, and all factual issues are resolved by the trier of fact. See State v. Pappas, 754
S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury, approved by
the trial judge, accredits the testimony of the witnesses for the State and resolves all
conflicts in favor of the theory of the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn.
1973). Our supreme court has stated the rationale for this rule:
                                             -2-
      This well-settled rule rests on a sound foundation. The trial judge and the
      jury see the witnesses face to face, hear their testimony and observe their
      demeanor on the stand. Thus the trial judge and jury are the primary
      instrumentality of justice to determine the weight and credibility to be
      given to the testimony of witnesses. In the trial forum alone is there human
      atmosphere and the totality of the evidence cannot be reproduced with a
      written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d
523 (1963)). “A jury conviction removes the presumption of innocence with which a
defendant is initially cloaked and replaces it with one of guilt, so that on appeal a
convicted defendant has the burden of demonstrating that the evidence is insufficient.”
State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Matthews, 805 S.W.2d
776, 779 (Tenn. Crim. App. 1990) (citing State v. Brown, 551 S.W.2d 329, 331 (Tenn.
1977); Farmer v. State, 343 S.W.2d 895, 897 (Tenn. 1961)). The standard of review for
sufficiency of the evidence “‘is the same whether the conviction is based upon direct or
circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting
State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). The jury as the trier of fact must
evaluate the credibility of the witnesses, determine the weight given to witnesses’
testimony, and reconcile all conflicts in the evidence. State v. Campbell, 245 S.W.3d
331, 335 (Tenn. 2008) (citing Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim. App.
1978)). Moreover, the jury determines the weight to be given to circumstantial evidence
and the inferences to be drawn from this evidence, and the extent to which the
circumstances are consistent with guilt and inconsistent with innocence are questions
primarily for the jury. Dorantes, 331 S.W.3d at 379 (citing State v. Rice, 184 S.W.3d
646, 662 (Tenn. 2006)). This court, when considering the sufficiency of the evidence,
shall not reweigh the evidence or substitute its inferences for those drawn by the trier of
fact. Id.

       To sustain the convictions for aggravated assault, the State had to prove that the
Defendant intentionally or knowingly, by using or displaying a deadly weapon, caused
the victims to reasonably fear imminent bodily injury. Tenn. Code Ann. §§ 39-13-
101(a)(2), -102(a)(1)(A)(iii). The Defendant was convicted of aggravated assault, with
the State alleging that she utilized a deadly weapon, to wit: an accelerant and fire.

      According to the testimony of the victim, the Defendant squirted lighter fluid on
him and attempted to ignite it. In fact, the Defendant admitted to Detective McCurry and
                                           -3-
Deputy Chief Wilson that she had been the aggressor in this regard. Without question,
lighter fluid is a dangerous substance. See State v. John William Gay, No. E2007-02466-
CCA-R3-CD, 2008 WL 4830722 (Tenn. Crim. App. Nov. 6, 2008) perm. app. denied
(Tenn. Mar. 16, 2009) (defendant convicted of reckless endangerment with a deadly
weapon and aggravated assault for attempting to ignite lighter fluid sprayed on and
around the intended victim).

                                     II. Sentencing

       It is not entirely clear from the Defendant’s appellate brief what her specific
complaints are regarding her sentence, except that it is too lengthy. However, since the
record on appeal does not include a transcript of the sentencing hearing, we are unable to
review the sentencing decision. See Tenn. R. App. P. 13(c), 24(a) and (b); State v.
Ballard, 855 S.W.2d 557, 560-61 (Tenn. 1993). Accordingly, this issue is waived. See
Tenn. R. App. P. 27(a)(4)(7) and Tenn. Ct. Crim. App. R. 10(b).

                                    CONCLUSION

        Based upon the foregoing authorities and reasoning, we affirm the judgment of the
trial court.



                                            ____________________________________
                                            ALAN E. GLENN, JUDGE




                                          -4-